EXHIBIT 10.14.11

 

TENTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER

 

THIS TENTH AMENDMENT TO Loan AND SECURITY AGREEMENT AND WAIVER (this
“Amendment”) is made and entered into as of March 9, 2017, by and among INTRICON
CORPORATION, a Pennsylvania corporation, INTRICON, INC., a Minnesota corporation
(each, a “Borrower”; collectively, the “Borrowers”), and THE PRIVATEBANK AND
TRUST COMPANY, an Illinois banking corporation (the “Bank”).

 

RECITALS:

 

A.       The Borrowers and the Bank are parties to a certain Loan and Security
Agreement dated as of August 13, 2009, as amended by a First Amendment dated as
of March 12, 2010, as further amended by a Second Amendment dated as of August
12, 2011, as further amended by a Third Amendment dated as of March 1, 2012, as
further amended by a Fourth Amendment dated as of August 6, 2012, as further
amended by a Fifth Amendment dated December 21, 2012, as further amended by a
Sixth Amendment dated February 14, 2014, as further amended by a Seventh
Amendment dated March 31, 2015, as further amended by a Eighth Amendment dated
April 15, 2016, and as further amended by a Ninth Amendment dated August 15,
2016 (as so amended, the “Loan Agreement”). All capitalized terms not otherwise
defined herein shall have the meanings given to them in the Loan Agreement.

 

B.       The Borrowers have requested that the Bank waive certain existing
Events of Default and amend certain provisions of the Loan Agreement, and the
Bank has agreed to so waive such existing Events of Default and to so amend the
Loan Agreement upon the terms and subject to the conditions set forth in this
Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
nature, receipt and sufficiency of which are hereby acknowledged, the parties
hereto hereby agree as follows:

 

Section 1.     Waiver. Section 10.2 of the Loan Agreement requires that the
Borrowers’ Leverage Ratio not exceed 4.00 to 1.00 as of December 31, 2016. The
Borrowers reported that their Leverage Ratio as of December 31, 2016 was 6.07 to
1.00. Furthermore, Section 10.3 of the Loan Agreement requires that the
Borrowers’ Fixed Charge Coverage Ratio not be less than 1.10 to 1.00 as of
December 31, 2016. The Borrowers reported that their Fixed Charge Coverage Ratio
as of December 31, 2016 was 0.48 to 1.00. Such instances of non-compliance each
constitutes an Event of Default under Section 11.3 of the Loan Agreement
(collectively, the “Existing Defaults”). The Borrowers have requested that the
Bank waive the Existing Defaults, and, subject to the full satisfaction of all
of the conditions precedent described in Section 3 below, the Bank hereby so
waives the Existing Defaults. Except as expressly provided herein, all
provisions of the Loan Agreement remain in full force and effect and this waiver
shall not apply to any other or subsequent failure to comply with Section 10.2
or any other provision of the Loan Agreement.

 

Section 2.     Amendments.

 

(a)            Minimum EBITDA. Section 10.1 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 



 

 



 

10.1       Minimum EBITDA. As of March 31, 2017, the Borrowers’ consolidated
EBITDA for the period of twelve (12) consecutive calendar months then-ended
shall not be less than $1,200,000.

 

(b)          Funded Debt to EBITDA. Section 10.2 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

10.2       Funded Debt to EBITDA. As of each of the measurement dates set forth
in the chart below, the Borrowers and their respective consolidated Subsidiaries
shall maintain a ratio of: (a) consolidated Funded Debt as of such date, minus
the aggregate collected cash balance in Deposit Accounts of the Borrowers
maintained with the Bank as of such date; to (b) consolidated EBITDA (the
“Leverage Ratio”) for the period of twelve (12) consecutive calendar months
then-ended of not greater than the amount set forth opposite such measurement
date in the chart below: 

 

Measurement Date Maximum Leverage Ratio June 30, 2017 4.75 to 1.00 September 30,
2017 3.00 to 1.00 December 31, 2017 and the last day of each calendar quarter
ending thereafter 2.50 to 1.00

 

(c)          Fixed Charge Coverage. Section 10.3 of the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

10.3       Fixed Charge Coverage. As of each of the measurement dates set forth
in the chart below, for the period of twelve (12) consecutive calendar months
then-ended, the Borrowers and their respective consolidated Subsidiaries shall
maintain a ratio (the “Fixed Charge Coverage Ratio”) of: (a) the total of
consolidated EBITDA for such period, minus the sum of all income taxes paid in
cash by the Borrowers on a consolidated basis, minus all Capital Expenditures of
the Borrowers made during such period which are not financed with Funded Debt,
minus that portion of the aggregate cash payments made by the applicable
Borrower(s) in respect of the Subject Agreements and Applicable Agreements
during such period that was not deducted as an expense in arriving at Net Income
for such period, minus, to the extent not deducted as an expense or loss in
arriving at EBITDA for such period, cash paid following the date of the Seventh
Amendment to this Agreement in respect of capital calls related to any of
Borrowers’ joint venture or minority interest Investments permitted under
Section 9.3(g); to (b) the sum for such period of (i) Interest Charges paid in
cash, plus (ii) (A) regularly scheduled payments made (and, without duplication,
payments required to be made) in respect of principal of Funded Debt (including
the Term Loan, but excluding the Revolving Loans) and (B) a payment of $250,000
assumed to have been made with respect to the Term Loan on March 31, 2015
(notwithstanding that no such payment is required to be made on such date), plus
(iii) all cash dividends and distributions paid or declared in respect of
Capital Securities of the Borrowers, of not less than the amount set forth
opposite such measurement date in the chart below:

 



2 

 



 

Measurement Date Minimum Fixed Charge
Coverage Ratio June 30, 2017 1.05 to 1.00 September 30, 2017 1.25 to 1.00
December 31, 2017 and the last day of each calendar quarter ending thereafter
1.25 to 1.00

 

Section 3.     Delivery of Documents. At or prior to the execution of this
Amendment, and as a condition precedent to the effectiveness of this Amendment,
the Borrowers shall have satisfied the following conditions and delivered or
caused to be delivered to the Bank the following documents each dated such date
and in form and substance satisfactory to the Bank and duly executed by all
appropriate parties:

 

(a)            This Amendment.

  

(b)            With respect to each Borrower, a copy of the resolutions of the
Board of Directors of such Borrower authorizing the execution, delivery and
performance of this Amendment certified as true and accurate by an officer of
such Borrower, along with a certificate of such officer which (i) certifies that
there has been no amendment to either the Articles of Incorporation or the
Bylaws of such Borrower since true and accurate copies of the same were last
delivered and certified to the Bank, and that said Articles of Incorporation and
the Bylaws remain in full force and effect as of the date of this Amendment,
(ii) identifies each officer of such Borrower authorized to execute this
Amendment and any other instrument or agreement executed by such Borrower in
connection with this Amendment, and (iii) sets forth specimen signatures of each
officer of such Borrower referred to above and identifies the office or offices
held by such officer.

 

(c)            The Bank shall have received an amendment fee in the amount of
$35,000, which fee shall be non-refundable when paid and wholly earned when
received.

 

(d)            Such other documents or instruments as the Bank may reasonably
require.

  

Section 4.     Representations; No Default. Each Borrower represents and
warrants that: (a) the representation and warranties contained in Section 7 of
the Loan Agreement are true and correct in all material respects, as though made
on the date hereof, except to the extent such representation and warranty, by
its express terms, relates solely to a prior date, and except that the
representations and warranties contained in Section 7.26 of the Loan Agreement
shall be true and correct in all material respects, as though made on the date
of the financial statements most recently delivered to the Bank pursuant to
Section 8.8(a) of the Loan Agreement; (b) such Borrower has the power and legal
right and authority to enter into this Amendment and has duly authorized the
execution and delivery of this Amendment and other agreements and documents
executed and delivered by such Borrower in connection herewith; (c) neither this
Amendment nor the agreements contained herein contravene or constitute an
Unmatured Event of Default or Event of Default under the Loan Agreement or a
default under any other agreement, instrument or indenture to which such
Borrower is a party or a signatory, or

 

3 

 

 

any provision of such Borrower’s Articles of Incorporation or Bylaws or, to the
best of such Borrower’s knowledge, any other agreement or requirement of law, or
result in the imposition of any lien or other encumbrance on any of its property
under any agreement binding on or applicable to such Borrower or any of its
property except, if any, in favor of the Bank; (d) no consent, approval or
authorization of or registration or declaration with any party, including but
not limited to any governmental authority, is required in connection with the
execution and delivery by the Borrower of this Amendment or other agreements and
documents executed and delivered by such Borrower in connection herewith or the
performance of obligations of such Borrower herein described, except for those
which such Borrower has obtained or provided and as to which such Borrower has
delivered certified copies of documents evidencing each such action to the Bank;
(e) no events have taken place and no circumstances exist at the date hereof
which would give such Borrower grounds to assert a defense, offset or
counterclaim to the obligations of such Borrower under the Loan Agreement or any
of the other Loan Documents; (f) there are no known claims, causes of action,
suits, debts, liens, obligations, liabilities, demands, losses, costs and
expenses (including attorneys’ fees) of any kind, character or nature
whatsoever, fixed or contingent, which such Borrower may have or claim to have
against the Bank, which might arise out of or be connected with any act of
commission or omission of the Bank existing or occurring on or prior to the date
of this Amendment, including, without limitation, any claims, liabilities or
obligations arising with respect to the indebtedness evidenced by the Notes (as
defined in the Loan Agreement); and (g) after giving effect to this Amendment,
no Unmatured Event of Default or Event of Default has occurred and is continuing
under the Loan Agreement.

 

Section 5.    Affirmation; Further References. The Bank and each Borrower
acknowledge and affirm that the Loan Agreement, as hereby amended, is hereby
ratified and confirmed in all respects and all terms, conditions and provisions
of the Loan Agreement (except as amended by this Amendment) and of each of the
other Loan Documents shall remain unmodified and in full force and effect. All
references in any document or instrument to the Loan Agreement are hereby
amended and shall refer to the Loan Agreement as amended by this Amendment.

 

Section 6.    Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.

 

Section 7.    Successors. This Amendment shall be binding upon the Borrowers,
the Bank and their respective successors and assigns, and shall inure to the
benefit of the Borrowers, the Bank and to the respective successors and assigns
of the Bank.

 

Section 8.    Costs and Expenses. Each Borrower agrees to reimburse the Bank,
upon execution of this Amendment, for all reasonable out-of-pocket expenses
(including attorneys’ fees and legal expenses of counsel for the Bank) incurred
in connection with the Loan Agreement, including in connection with the
negotiation, preparation and execution of this Amendment and all other documents
negotiated, prepared and executed in connection with this Amendment, and in
enforcing the obligations of

 

4 

 

 

the Borrowers under this Amendment, and to pay and save the Bank harmless from
all liability for, any stamp or other taxes which may be payable with respect to
the execution or delivery of this Amendment.

 

Section 9.       Headings. The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.

 

Section 10.     Counterparts; Digital Copies. This Amendment may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to this Amendment may
execute any such agreement by executing a counterpart of such agreement. A
facsimile or digital copy (.pdf) of this signed Amendment shall be deemed to be
an original thereof.

 

Section 11.     Release of Rights and Claims. Each Borrower, for itself and its
successors and assigns, hereby releases, acquits, and forever discharges Bank
and its successors and assigns for any and all manner of actions, suits, claims,
charges, judgments, levies and executions occurring or arising from the
transactions entered into with Bank prior to entering into this Amendment
whether known or unknown, liquidated or unliquidated, fixed or contingent,
direct or indirect which such Borrower may have against Bank.

 

Section 12.     Governing Law. This Amendment shall be governed by the internal
laws of the State of Minnesota, without giving effect to conflict of law
principles thereof.

 

Section 13.     No Waiver. Except as expressly set forth in Section 2 above,
nothing contained in this Amendment (or in any other agreement or understanding
between the parties) shall constitute a waiver of, or shall otherwise diminish
or impair, the Bank’s rights or remedies under the Loan Agreement or any of the
other Loan Documents, or under applicable law. 

 

[Remainder of page intentionally blank; signature page follows]

 



5 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

 



BORROWERS: INTRICON CORPORATION,   a Pennsylvania corporation         By /s/
Scott Longval     Scott Longval, Chief Financial Officer         INTRICON, INC.
(formerly known as Resistance Technology, Inc.), a Minnesota corporation        
By /s/ Scott Longval     Scott Longval, Chief Financial Officer



  

[Signature page to Tenth Amendment to Loan and Security Agreement and Waiver]

 

 

 

 



BANK: THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation        
By /s/ Leanne Manning     Leanne Manning, Managing Director



 

[Signature page to Tenth Amendment to Loan and Security Agreement and Waiver]

 




 

